 1   Maysoun Fletcher, Esq.
     Nevada Bar No. 10041
 2
     The Fletcher Firm, P.C.
 3   5510 South Fort Apache Rd.
     Las Vegas, Nevada 89148
 4   Telephone: (702) 835-1542
     Facsimile: (702) 835-1559
 5   maf@fletcherfirmlaw.com
     Attorney for Defendant, Bruno Macedo Correia
 6

 7                                    UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                              CASE NO.: 2:17-cr-00001-JAD-CWH-06
10                           Plaintiff,                     STIPULATION TO CONTINUE
                                                            SENTENCING
11   v.
12   BRUNO MACEDO CORREIA,
13                           Defendant.
14
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
15
     Trutanich, United States Attorney, and Patrick Burns, Assistant United States Attorney,
16
     counsel for the United States of America, and Maysoun Fletcher, Esq., counsel for Bruno
17
     Correia that the sentencing hearing currently scheduled for March 7, 2019, at 9:30 a.m. be
18
     vacated and set to a date and time convenient to this Court but no sooner than ninety (90) days.
19
     The Stipulation is entered into for the following reasons:
20
          1. Additional time is needed by the defense to prepare for sentencing.
21
          2. Mr. Correia is incarcerated and, after consultation with his counsel, does not object to the
22
             continuance.
23
          3. The additional time requested is not sought for purposes of delay, but to allow counsel
24
             for defendant sufficient time to prepare for sentencing.
25
          4. Denial of this request for continuance could result in a miscarriage of justice.
26


                                                        1
 1     5. For all of the above-stated reasons, the ends of justice would be best served by a

 2         continuance of sentencing.

 3     6. This is the second request for a continuance of sentencing.

 4   DATED   this 18th day of February, 2019.

 5
     NICHOLAS A. TRUTANICH
 6   United States Attorney
 7   /s/ Patrick Burns
     PATRICK BURNS
 8   Assistant United States Attorney
 9
     /s/ Maysoun Fletcher, Esq.
10   MAYSOUN FLETCHER, ESQ.
     Counsel for Bruno Macedo Correia
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                   2
 1   Maysoun Fletcher, Esq.
     Nevada Bar No. 10041
 2
     The Fletcher Firm, P.C.
 3   5510 South Fort Apache Rd.
     Las Vegas, Nevada 89148
 4   Telephone: (702) 835-1542
     Facsimile: (702) 835-1559
 5   maf@fletcherfirmlaw.com
 6   Attorney for Defendant, Bruno Macedo Correia

 7                                     UNITED STATES DISTRICT COURT

 8                                          DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                              CASE NO.: 2:17-cr-00001-JAD-CWH-06

10                            Plaintiff,                    FINDINGS OF FACT, CONCLUSIONS
                                                            OF LAW AND ORDER
11   v.

12   BRUNO MACEDO CORREIA

13                            Defendant.

14

15                                          FINDINGS OF FACTS

16   Based upon the pending stipulation of the parties, and good cause appearing therefore, the Court
     finds that:
17        1.   Additional time is needed by the defense to prepare for sentencing.
18        2.   Mr. Correia is incarcerated and, after consultation with his counsel, does not object to
19             the continuance.
20        3. The additional time requested is not sought for purposes of delay, but to allow counsel
21             for defendant sufficient time to prepare for sentencing.
22        4.   Denial of this request for continuance could result in a miscarriage of justice.
23        5. For all of the above-stated reasons, the ends of justice would be best served by a
24             continuance of sentencing.
25        6. This is the second request for a continuance of sentencing.
26


                                                        3
 1                                    CONCLUSIONS OF LAW

 2          1.      Denial of this request for continuance would likely result in a miscarriage of

 3   justice; and

 4          2.      For all of the above-stated facts, the ends of justice would be best served by a

 5   continuance of the sentencing hearing.

 6                                              ORDER

 7          IT IS FURTHER ORDERED that the sentencing hearing currently scheduled for

 8   March 7, 2019, at 9:30 a.m., be vacated and continued to_______________________________
                                                              June 11, 2019, at the hour of

 9   at the hour
     10:00   a.m.of __:__ __.m.

10          DATEDthis
            DATED this 20th
                       _____day
                             dayofofFebruary,
                                     ___________________,
                                              2019.       2019.

11

12
                                                        JENNIFER DORSEY
13                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


                                                    4
